DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I invention (claim 1-11) in the reply filed on 07/28/2022 is acknowledged.
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/28/2022.

Non-Compliant Claim Identifier
The identifier of claim 12-21 need be remarked as withdrawn since these claims are directed to non-elected inventions in the instant application.  A correct status identifier (Withdrawn) has not been set forth for the amended claims. See MPEP § 714 and 37 CFR 1.121(c). Appropriate correction is required.  A non-compliant form has not been sent out for advancing the prosecution and correction is required in next response. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, claim 8 first recites “aluminum salts” which is a broad recitation and also recites “aluminum halides” which is a narrower statement of previously recited aluminum salts. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-5 and 7-11  is/are rejected under 35 U.S.C. 102(a (1)) as anticipated by or, in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over Clerici (EP2392548A1).
Clerici teaches a method of producing amorphous silica-alumina composition comprising a) mixing an aqueous solution comprising a silicon compound and an aqueous solution comprising an aluminum compound obtaining a silica-alumina sol,
b) adding a base precipitating agent to said silica-alumina sol and co-precipitating a silica-alumina composition (para. [0013]).  Clerici further teaches adding mineral acid specifically nitric acid into an aqueous solution of aluminum compound forming an aqueous solution of aluminum and acid before mixing aqueous solution of a silicon compound and the acidified aqueous solution of aluminum compound (para [0050], [0052], example 1 para. [0082]- [0085], example 3 para. [0097]- [0103]) to form an acidified silica-alumina sol with a pH value of 2.9 or 2.5.  Clerici also teaches adding a basic precipitating agent of ammonium carbonate into the acidified silica-alumina sol to a final pH value of 7.0 (example 1 para. [0087]) or final pH of 6.7 (example 3 para. [0104]) cause co-precipitation of a silica-alumina slurry, then hydrothermally aging the silica-alumina slurry (example 1 para. [0087]- [0088], example 3 para. [0104]), recovering a precipitate from the hydrothermally aged silica-alumina slurry (para. [0058]-[0060], example 1 para. [0089]- [0090], example 3 para. [0104]-[0105]). 
	Regarding claim 1, Clerici teaches every and each limitation of claim 1, thus claim 1 is anticipated by Clerici.  
	Alternatively, Clerici discloses pH in stage b) process can be preferably controlled being less than 6.5 or within a value of 6.5 to 7.5 for obtaining more amorphous silica-alumina (para. [0040]-[0042]). 
	It would have been obvious for one of ordinary skill in the art to adopt acidic or neutral pH value for help obtaining more homogenous amorphous silica-alumina product substantially free of further crystalline phase as suggested by Clerici (para. [0040], example 1, 3). 
	Regarding claim 4-5 and 7, Clerici discloses the silicon compound being sodium silicate (para. [0085], [0102]) having 4.42% or 10% by weight of silicon calculated as SiO2.
Regarding claim 8 and 9, Clerici discloses aluminum compound being aluminum sulfate (para. [0082], [0100]) having 4.73% or 7% by weight of aluminum calculated as Al2O3. 
Regarding claim 10, Clerici already teaches such limitation (see example 1 and 3). 
Regarding claim 11, Clerici further teaches hydrothermal aging being carried under temperature 85 ºC for 60 min (para. [0104]). 

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Timken (US6995112) in view of Clerici (EP2392548A1).
Timken teaches a process of forming amorphous silica-alumina comprising mixing an aqueous solution of a silicon compound and an aqueous solution of aluminum compound having an acid (specifically acetic acid, sulfuric acid) (Fig. 1) obtain a silica-alumina sol having pH less than 3.0, preferably less than 2.5 (specifically pH being 1.9-2.2 (col. 5  lines 9-32, example 1-3),  adding a base precipitating agent into the acidified silica-alumina sol with a preferable  final pH 6-8 to co-precipitate silica-alumina slurry  (col. 5 lines 34-45), then hydrothermally aging the co-precipitated silica-alumina slurry under temperature up to about 90 ºC for 2-5 hours (col. 5 lines 53-55, example 1-3), recovering silica-alumina product (example 1-3).   Timken further teaches the base precipitant can be diluted ammonia, NaOH, NaAlO2, KOH (col. 5 lines 37-42). 
Regarding claim 1, Timken does not expressly teach the base precipitant being ammonium carbonate or ammonium carbonate or their combinations. 
Clerici has been described as above.  Clerici further teaches basifying agent can be NaOH, KOH, NH4OH (ammonia), (NH4)2CO3 (i.e. ammonium carbonate). 
It would have been obvious for one of ordinary skill in the art to adopt ammonium carbonate as shown by Clerici to practice the base precipitant of ammonium used in Timken’s process because substituting known equivalents for same purpose (i.e. substituting ammonia with ammonium carbonate as base precipitant to co-precipitate a silica-alumina sol) is prima face of obviousness (see MPEP 2144. 06). 
Regarding claim 2-3, Timken further teaches the formed silica-alumina cogel (co-precipitate) being washed, ion exchanged to remove sodium, spray dried for convenience in handling and storage, then further calcined (col. 5 lines 51-67, example 1-3). 
Regarding claim 4-6, Timken expressly teaches using diluted sodium silicate made from sodium silicate (29% by weight of SiO2 and 9% by weight of Na2O) having SiO2/Na2O weight ratio of 3.2 (example 1-3). 
Regarding claim 7, Timken further teaches using solution comprising 5% or 6% by weight of silicon calculated as SiO2 (example 1-3). 
Regarding claim 8-10, Timken teaches using aluminum chloride or aluminum sulfate (example 1-3, col. 5 lines 19-26) and such aluminum salt dissolved in acid such as acetic acid having 7.3 or 6% by weight of Al calculated as Al2O3 (example 1-3, col. 5 lines 24-26). 
Regarding claim 11, Timken teaches such limitations (col. 5 lines 53-55, example 1-3). 

Conclusion
Pertinent art of interests has been cited onto PTO-892 form.  For example, Ackerman to (US20090062115) directs to a method of making a silica-alumina composition, wherein said method comprises: (a) combining within a mixing zone water and aluminum sulfate to provide a mixture having a pH in the range of from 1.5 to 6.5; (b) thereafter, increasing the pH of said mixture to within the range of from 7.5 to 12 by adding sodium silicate to said mixture within said mixing zone; and (c) recovering a precipitate solid from said mixture in said mixing zone, wherein said precipitate solid comprises said silica-alumina composition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732